Name: 92/187/EEC: Commission Decision of 28 February 1992 laying down the conditions which have to be complied with for importation of certain raw materials for the pharmaceutical processing industry, coming from certain third countries, which do not appear on the list established by Council Decision 79/542/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: health;  animal product;  cooperation policy;  trade
 Date Published: 1992-04-02

 Avis juridique important|31992D018792/187/EEC: Commission Decision of 28 February 1992 laying down the conditions which have to be complied with for importation of certain raw materials for the pharmaceutical processing industry, coming from certain third countries, which do not appear on the list established by Council Decision 79/542/EEC Official Journal L 087 , 02/04/1992 P. 0020 - 0021 Finnish special edition: Chapter 3 Volume 41 P. 0185 Swedish special edition: Chapter 3 Volume 41 P. 0185 COMMISSION DECISION of 28 February 1992 laying down the conditions which have to be complied with for importation of certain raw materials for the pharmaceutical processing industry, coming from certain third countries, which do not appear on the list established by Council Decision 79/542/EEC (92/187/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine, fresh meat or meat products from third countries (1), as last amended by Directive 91/688/EEC (2), and in particular Article 16 (2) thereof, Whereas the general conditions applying to imports of glands and organs, including blood, from third countries which appear on the list established by Council Decision 79/542/EEC (3), as last amended by Commission Decision 92/14/EEC (4), are fixed by Commission Decision 92/183/EEC (5); Whereas this raw material is required in large quantities by the pharmaceutical manufacturing industries in Member States to ensure the availability of extracts and enzymes for human and veterinary medicine; whereas, therefore, Directive 72/462/EEC allows Member States to be authorized to import under special conditions the said raw material from third countries which do not appear on the abovementioned list; Whereas general conditions laid down by Decision 92/183/EEC are strict enough to prevent risk of contamination of herds inside the Community; whereas they provide sufficient guarantees for the imports of the said raw material from certain third countries which do not appear on the third country list; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 For the purposes of this Decision, the definitions contained in Article 1 of Decision 92/183/EEC shall apply as necessary. Article 2 1. Without prejudice of the provisions of Decision 92/183/EEC. Member States may authorize the imports of raw materials coming from third countries listed in the Annex to this Decision. 2. Imports in accordance with paragraph 1 shall be subject to the general conditions laid down in Article 2 of Decision 92/183/EEC. 3. Member States which authorize imports of raw material in accordance with this Article shall inform the Commission of such imports. Article 3 This Decision shall apply from 1 July 1992. Article 4 This Decision is addressed to the Member States. Done at Brussels, 28 February 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 377, 31. 12. 1991, p. 18. (3) OJ No L 146, 14. 6. 1979, p. 15. (4) OJ No L 8, 14. 1. 1992, p. 12. (5) OJ No L 84, 31. 3. 1992, p. 33. ANNEX Third countries from which Member States may authorize importation of raw material for pharmaceutical purposes according to Commission Decision 92/183/EEC Japan The Republic of Korea Malaysia The Philippines Taiwan